260 Ga. 123 (1990)
392 S.E.2d 1
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
v.
WEATHERS et al.
S90G0337.
Supreme Court of Georgia.
Decided April 25, 1990.
Kent & Rackett, A. Martin Kent, for appellant.
Clarence L. Martin, Arthur L. Cooper, Tom A. Edenfield, for appellees.
Swift, Currie, McGhee & Hiers, Guerry R. Moore, William P. Claxton, William S. Stone, Winburn, Lewis & Barrow, Frank J. Beltran, amici curiae.
HUNT, Justice.
We granted certiorari to the Court of Appeals to consider whether an insurance company is liable for punitive damages to its insured under uninsured motorist coverage. State Farm Mut. Auto. Ins. Co. v. Weathers, 193 Ga. App. 557 (388 SE2d 393) (1989). In Weathers, a panel of the Court of Appeals ruled that where the uninsured tortfeasor is known and subject to the trial court's jurisdiction, the insurance company is liable for punitive damages. Thereafter, in Roman v. Terrell, 195 Ga. App. 219 (393 SE2d 83) (1990), the whole court, with one dissent, overruled Weathers, and held that an insurance company is not liable to its insured for punitive damages under uninsured motorist coverage. This court denied the application for a writ of certiorari in Roman.
We agree with the reasoning of the majority opinion of the Court of Appeals in Roman v. Terrell, supra, and reverse the judgment in State Farm v. Weathers, supra, insofar as it relates to punitive damages.
Judgment reversed. Clarke, C. J., Weltner, Bell, Fletcher, JJ., and Judge John Crosby, concur; Smith, P. J., dissents; Benham, J., not participating.